No. 121,619

              IN THE COURT OF APPEALS OF THE STATE OF KANSAS

                                      STATE OF KANSAS,
                                          Appellee,

                                             v.

                                  BRITTANY R. SMITH,
                                      Appellant.

                             SYLLABUS BY THE COURT

1.
      Under the Fourth Amendment to the United States Constitution and section 15 of
the Kansas Constitution Bill of Rights, warrantless searches and seizures by law
enforcement officers are deemed unreasonable and invalid unless a recognized exception
to the warrant requirement applies.


2.
      Kansas courts have recognized a limited exception to the Fourth Amendment's
prohibition of warrantless searches when a law enforcement officer is aiding a person
who is seriously injured or seriously threatened with injury. Under certain circumstances,
this emergency-aid exception to the warrant requirement permits not only a search of a
residence but also a search of personal belongings.


3.
      The emergency-aid exception applies when (1) law enforcement officers have an
objectively reasonable basis to believe someone is seriously injured or imminently
threatened with serious injury and (2) the manner and scope of any ensuing search is
reasonable.




                                             1
4.
        The emergency-aid exception is limited in time and scope. Under this limited
authority, an officer may take reasonable steps to determine whether someone needs
assistance and to provide that assistance. This authority ends when the emergent need
dissipates—when it is no longer reasonable to believe a person needs emergency
assistance.


5.
        There is no bright-line demarcation that defines when an officer's limited authority
to conduct a warrantless search under the emergency-aid exception ends. Instead, the
touchstone of a court's analysis is reasonableness: whether officers reasonably believe the
search is necessary to provide emergency assistance and whether the search itself is
reasonable in manner and scope.


        Appeal from Reno District Court; TRISH ROSE, judge. Opinion filed October 23, 2020. Affirmed.


        James M. Latta, of Kansas Appellate Defender Office, for appellant.


        Natasha Esau, assistant district attorney, Keith Schroeder, district attorney, and Derek Schmidt,
attorney general, for appellee.


Before WARNER, P.J., STANDRIDGE and GARDNER, JJ.


        WARNER, J.: The Fourth Amendment to the United States Constitution protects
our right to be free from unreasonable searches. In general, this means that law
enforcement officers must obtain a warrant before initiating a search of a person or
property. But in some instances, other considerations—such as the need to provide
emergency assistance to someone who has an immediate and serious medical condition—
justifies a warrantless search. This case presents such an instance.



                                                    2
       Brittany Smith appeals her convictions of possession of methamphetamine,
possession of paraphernalia, and driving under the influence, claiming the district court
should have suppressed evidence obtained when police officers searched her purse
without a warrant. That search occurred after the officers found Smith unresponsive in a
running car parked in someone else's driveway. After failing to rouse Smith, the officers
removed her from the car, but she remained largely unresponsive and appeared to be
suffering an overdose. When emergency medical personnel arrived at the scene, the
officers searched Smith's purse, looking for her identification and any information
regarding substances she may have ingested. Under these circumstances, we—like the
district court—conclude the scope of the officers' warrantless search was reasonable and
confined to assist in addressing Smith's medical emergency. Thus, we affirm.


                        FACTUAL AND PROCEDURAL BACKGROUND

       In the early morning hours of February 18, 2018, two officers from the Hutchinson
Police Department—Officer Hannah Brown and Sergeant Eric Buller—went to check on
a woman who had apparently fallen asleep in her car. The sleeping woman, later
identified as Smith, had been delivering the local paper when she backed into a
residential driveway; a concerned neighbor called the police after Smith remained in the
running car for 45 minutes, hunched over behind the wheel.


       The officers approached the vehicle and began knocking on the slightly cracked
driver's side window, attempting to wake Smith. When Smith did not rouse, Officer
Brown said, "I'm gonna open the door. She's not responding." The officers continued to
bang on the window for several minutes, but Smith remained unresponsive. Upon seeing
paperwork on top of a bundle of newspapers with the name "Brittany Smith" on it,
Officer Brown called dispatch and attempted to confirm Smith's identity; she stated
"Brittany Smith is the paper carrier listed for this route" and then asked dispatch to
"locate anything in house for a Brittany Smith." Dispatch informed Officer Brown that



                                              3
there were two Brittany Smiths in the system with similar dates of birth, heights, weights,
and physical descriptions.


       While Officer Brown spoke to dispatch, Sergeant Buller unsuccessfully attempted
to pull down the driver's side window but managed to widen the opening. The officers
then attempted to use a lockout kit—essentially a stick with a hook—to open the car
door. Sergeant Buller poked Smith in the head with the lockout tool numerous times, but
she remained unresponsive. Another officer told Officer Brown over the radio that he was
familiar with a Brittany Smith who had a history of opioid use, so the officers decided to
call EMS, concerned that Smith was potentially overdosing. At that time, Officer Brown
was still not "100 percent" certain about which Brittany Smith she was dealing with.


       The officers were eventually able to get the car door open with the lockout tool.
When the door opened, Smith slumped forward and Officer Brown pulled her up by her
hoodie; Smith put her hands to her face and gradually began to wake up, but she
remained unresponsive and continued to cover her face. Hutchinson firefighters and
paramedics soon arrived and began to provide Smith with emergency medical care.
Officer Brown asked her if her name was "Brittany Smith"; Smith nodded in response,
but Officer Brown was still unsure which Brittany Smith she was.


       As the emergency medical personnel took over, Officer Brown stated she was
"familiar with [Smith]" and mentioned the possibility that Smith was overdosing on
opioids. Officer Brown then briefly patted Smith down to check for any needles; Smith
remained confused and largely unresponsive as she mumbled short, incoherent responses
to questions from Officer Brown and EMS.


       As the firefighters and paramedics were caring for Smith, Officer Brown stated,
"Where's her purse? I'm gonna try to find her ID." Officer Brown then asked Smith for
consent to search her purse to confirm her identity and "[t]o make sure she was treated


                                             4
correctly [by EMS] and make sure she—it was her." At this point, Officer Brown had
confirmed Smith's birthday with dispatch prior to searching the purse and "had a strong
idea of who she was." Officer Brown later testified that the main reason she searched the
purse was to look for Smith's identification. But Officer Brown also stated she was
looking for prescriptions in Smith's purse, trying to help inform EMS about what Smith
might have overdosed on.


       When looking through Smith's purse, Officer Brown found prescription and non-
prescription medications and a pipe covered with "crystal-like residue and burnt residue."
Smith's identity was confirmed via the prescription medications, but Officer Brown never
found her driver's license. By the time Officer Brown finished the search of the purse,
Smith had been loaded in the ambulance.


       After Smith headed to the hospital in the ambulance, Officer Brown began
searching Smith's car, looking "[f]or identification and any substance, prescriptions,
nonprescription that she might have ODd on." Officer Brown found a spoon with a cotton
ball and residue on it under the car's radio. The officer then went to speak to Smith at the
hospital, advised her of her Miranda rights, and interviewed her about the drugs and
paraphernalia found in the purse and car.


       The State charged Smith with one count of possession of methamphetamine, one
count of possession of paraphernalia, and one count of driving under the influence. Smith
filed a motion to suppress the evidence seized from her purse and car, arguing that the
officers' continued search of her vehicle and purse was unlawful because she was too
intoxicated to consent to the search and that the search was not justified as part of the
officer's efforts to provide her with emergency aid. Smith also moved to suppress the
statements she made at the hospital, contending she was too intoxicated to knowingly and
voluntarily waive her Miranda rights.



                                              5
       The court suppressed the evidence seized from Smith's car and elicited from her
statements in the hospital. But it denied Smith's motion with regard to the evidence found
in her purse, explaining:


       "The officers had been given the information that Ms. Smith had arrived recently, so
       apparently had parked in a driveway and was definitely incapacitated and she was in an
       operable vehicle and that triggers the public safety exception, not only for herself, but the
       rest of the public. . . . I'm not questioning at the preliminary the officer testified she
       looked only for I.D. but today she testified that she was looking in the purse for
       prescriptions also, and it is reasonable to me in the course of a safety stop to find
       something that might help the hospital treat Ms. Smith, because she definitely needed
       treatment. And so assuming the officer was also looking for evidence of prescriptions, or
       whatever Ms. Smith had consumed, if she had, to me the purse search is valid."


       Smith's case proceeded to a bench trial on stipulated facts. She was convicted of
all charges. Because of Smith's participation in drug treatment and her recent progress in
refraining from drug use, the district court granted Smith a departure sentence,
suspending the 30-month controlling sentence and imposing 12 months' probation. Smith
now appeals.


                                               DISCUSSION

       On appeal, Smith renews her arguments from her motion to suppress, claiming
Officer Brown's search of her purse after emergency medical personnel arrived at the
scene was unlawful. Smith argues that the evidence obtained from search should have
been excluded and urges this court to remand the case for a new trial without the pipe and
methamphetamine found in her purse.


       We review the factual underpinnings of a district court's decision on a motion to
suppress evidence for substantial competent evidence and its ultimate legal conclusion de
novo. State v. Doelz, 309 Kan. 133, 138, 432 P.3d 669 (2019). When, as here, the


                                                      6
material facts are not in dispute, the constitutionality of a search is a question of law over
which our review is unlimited. State v. Stevenson, 299 Kan. 53, 57-58, 321 P.3d 754
(2014). Although a defendant initiates a constitutional challenge to a search or seizure by
filing a motion to suppress the evidence in question, the State has the burden to prove any
challenged police conduct was permissible. K.S.A. 22-3216(2); State v. Cleverly, 305
Kan. 598, 605, 385 P.3d 512 (2016).


       The Fourth Amendment to the United States Constitution, made applicable to the
states through the Fourteenth Amendment's Due Process Clause, protects "[t]he right of
the people to be secure in their persons, houses, papers, and effects, against unreasonable
searches and seizures." Section 15 of the Kansas Constitution Bill of Rights provides "the
same protection from unlawful government searches and seizures as the Fourth
Amendment." State v. Daniel, 291 Kan. 490, 498, 242 P.3d 1186 (2010). Under both the
Fourth Amendment and section 15, warrantless searches and seizures by law enforcement
officers are deemed unreasonable and invalid unless a recognized exception to the
warrant requirement applies. Doelz, 309 Kan. at 140.


       Relevant here, Kansas courts have recognized a limited exception to the Fourth
Amendment's prohibition of warrantless searches when a law enforcement officer is
aiding a person who is "seriously injured or imminently threatened with injury." State v.
Neighbors, 299 Kan. 234, 248, 328 P.3d 1081 (2014). In Neighbors, our Kansas Supreme
Court analyzed the contours of this emergency-aid exception in the context of
determining when officers could enter a person's residence without a warrant. Adopting
the United States Supreme Court's rationale in Mincey v. Arizona, 437 U.S. 385, 98 S. Ct.
2408, 57 L. Ed. 2d 290 (1978), Neighbors found that the emergency-aid exception
applies when "(1) law enforcement officers enter the premises with an objectively
reasonable basis to believe someone inside is seriously injured or imminently threatened
with serious injury; and (2) the manner and scope of any ensuing search once inside the
premises is reasonable." 299 Kan. at 249.


                                              7
       Neighbors explained that the emergency-aid exception to the warrant requirement
"gives an officer limited authority to 'do no more than is reasonably necessary to
ascertain whether someone is in need of assistance and to provide that assistance.'" 299
Kan. at 251 (quoting 3 LaFave, Search and Seizure § 6.6[a], p. 622 & n.65). Thus, when
entering a residence, as the officers did in Neighbors, an officer is "limited in the areas of
the premises that can be searched" to places where the person needing assistance may be
found. 299 Kan. at 251-52. And "the right of entry dissipates once an officer confirms no
one needs assistance or the assistance has been provided." 299 Kan. at 252. As these
considerations indicate, the primary test in determining whether the emergency-aid
exception applies is whether the officers reasonably believe that a person in the searched
area needs emergency assistance. See Mincey, 437 U.S. at 392.


       Typically, courts discuss the emergency-aid exception in cases that involve a
"trespass investigation"—police entering a person's home in response to an emergency
inside. See, e.g., Neighbors, 299 Kan. at 250-53. This case does not involve such facts.
But the district court found that the reasoning behind that exception was equally
applicable to Officer Brown's search of Smith's purse due to her medical emergency.
Other jurisdictions, citing Mincey, have recognized a medical-emergency exception
justifying a warrantless search of a person's purse or wallet when that person is found in
an unconscious or semi-conscious condition. See, e.g., People v. Wright, 804 P.2d 866,
870 (Colo. 1991) (finding the exception applied when there is "a real and immediate
danger to the life or safety of another" and "the officer's purpose in conducting the search
[is] to render aid or assistance to the endangered person").


       Although Kansas courts have not previously applied the emergency-aid exception
in this context, the Kansas Supreme Court peripherally discussed the matter in State v.
Evans, 308 Kan. 1422, 430 P.3d 1 (2018). In Evans, the State argued that law
enforcement officers were justified in searching a wallet to look for a person's driver's


                                              8
license because they had a statutory duty to complete an accident report—that is, the
officer's search of a wallet was necessary to verify the driver's identity. Our Kansas
Supreme Court disagreed, finding that


       "the circumstances did not present an exigency or an emergency that required an
       immediate verification of Evans' identity or give rise to the emergency doctrine exception
       to the warrant requirement. Compare United States v. Dunavan, 485 F.2d 201 (6th Cir.
       1973) (upholding search when driver was foaming at the mouth and unable to talk and
       officer was seeking information explaining nature of the defendant's condition and the
       best means of treating it), and Evans v. State, 364 So.2d 93 (Fla. Dist. Ct. App. 1978)
       (holding officer lawfully searched purse for medical information that would account for
       driver's condition of being unable to communicate in any way), with Morris v. State, 908
       P.2d 931 (Wyo. 1995) (holding search of effects not permissible when individual was
       conscious and able to ask and answer questions)." Evans, 308 Kan. at 1436.


       The court's discussion in Evans focused on the plain-view doctrine. But it also
noted there was no exigent need for the officers to verify Evans' identity and—unlike a
situation where a person is found unconscious or is unable to communicate with
officers—no medical emergency necessitated the search. 308 Kan. at 1436-37; see also
308 Kan. at 1437 (citing Wright, 804 P.2d at 871) (observing that "the Legislature did not
impose a duty on officers that would justify invading the privacy guaranteed by the
Fourth Amendment when . . . the driver is conscious and able to answer the officer's
questions about her identity"). (Emphasis added.)


       Thus, although the emergency-aid exception did not apply in Evans, the court
recognized that there may be exigent circumstances where an officer may be justified in
searching a purse or other personal effect to address an emergency. And Kansas law
enforcement officers may search a person's purse or wallet to seek information if that
person is unconscious or uncommunicative and there are exigent circumstances, such as a
medical emergency, necessitating the search. That is, the emergency-aid exception to the



                                                    9
warrant requirement may permit not only a search of a residence but also a search of
personal belongings. In such circumstances, the emergency-aid exception applies when
(1) law enforcement officers have an objectively reasonable basis to believe someone is
seriously injured or imminently threatened with serious injury and (2) the manner and
scope of any ensuing search is reasonable. See Neighbors, 299 Kan. at 249.


       With this background, we must analyze the district court's conclusion that Officer
Brown's search of Smith's purse fell within the emergency-aid exception to the warrant
requirement. In other words, we must determine whether Officer Brown had an
objectively reasonable basis to believe Smith's life or safety was in real and immediate
danger and, if so, whether the manner and scope of the search of Smith's purse was
reasonable. Neighbors, 299 Kan. at 249; Wright, 804 P.2d at 870.


       When Officer Brown arrived at the scene, Smith was unconscious in her vehicle.
Smith could have been sleeping, but she did not respond to the officers' repeated
pounding on the window, shouting, or even their poking of her head with the lockout
tool. The officers were also informed that a woman named "Brittany Smith" had a history
of opioid abuse, which—along with her unresponsiveness—led the officers to believe
that she had potentially overdosed and was in need of immediate medical assistance.
Even after the officers opened the door to the car and were able to rouse Smith, she
remained incoherent and was unable to hold up her head; she struggled to respond to
basic questions. While Smith was somewhat conscious, her condition not only made the
officers' and paramedics' communication with her difficult but further suggested her need
for immediate medical attention. Under these circumstances, we conclude Officer
Brown's belief that Smith's life or safety was in immediate danger due to a potential
overdose was objectively reasonable. Accord State v. McKenna, 57 Kan. App. 2d 731,
737-40, 459 P.3d 1274, rev. denied 312 Kan. ___ (August 31, 2020) (discussing similar
steps in the context of a public-safety stop and concluding the officer's actions were
reasonable).


                                             10
          Smith does not dispute that Officer Brown had an objectively reasonable basis to
believe that she was suffering a medical emergency and was in need of urgent care. She
also "does not take issue with Brown's initial retrieval of the purse." Instead, she argues
that this emergent need dissipated when emergency medical personnel arrived at the
scene and began administering care. In other words, Smith contends that Officer Brown's
continued search of her purse exceeded the scope of the exigency after paramedics and
firefighters arrived at the scene.


          It is true, as our Kansas Supreme Court noted in Neighbors, that the emergency-
aid exception is limited in time and scope. Under this limited authority, an officer may
take reasonable steps to determine whether someone needs assistance and to provide that
assistance. 299 Kan. at 251; see also Mincey, 437 U.S. at 393 (cautioning that a
warrantless search "must be 'strictly circumscribed by the exigencies which justify its
initiation'"). This authority ends when the emergent need dissipates—when it is no longer
reasonable to believe that a person needs emergency assistance. See Neighbors, 299 Kan.
at 254.


          At the same time, Smith provides no legal authority to support her contention that
the exigency justifying a warrantless search dissipates as soon as other medical personnel
are present. Such a rule would undermine the purpose of the emergency-aid doctrine—a
recognition that the need to protect or preserve life or avoid serious injury, in certain
circumstances, supersedes a person's right of privacy—and would counteract the case-by-
case analysis Kansas courts employ when determining whether the exception applies. We
conclude there is no bright-line demarcation that defines when officers' limited authority
to conduct a warrantless search under the emergency-aid exception ends. Instead, the
touchstone of a court's analysis is reasonableness: whether the officers reasonably believe
the search is necessary to provide emergency assistance and whether the search itself is
reasonable in manner and scope.


                                               11
       Officer Brown searched Smith's purse seeking Smith's identity and any
information that would explain the nature of Smith's condition and the best means of
treating it. When the officer made this decision, the paramedics were beginning to treat
Smith. But Smith's medical emergency and the need to provide her assistance did not
abruptly end once the ambulance was on the scene.


       During Officer Brown's search, Smith was only semi-conscious and was unable to
effectively communicate with the emergency personnel on the scene. The scope of
Officer Brown's search was tailored to helping aid the paramedics and firefighters to treat
Smith more effectively. Unlike the officers in Evans, Officer Brown testified she
searched Smith's purse to look for any substance, prescription or non-prescription, Smith
might have taken to help the paramedics render proper medical treatment. Officer Brown
explained that the search for Smith's driver's license was not simply to identify her for a
police report but to look up whether she had any specific medical conditions—i.e., to
help the paramedics render aid. And Officer Brown's search, which was aided by one of
the paramedics, did reveal a prescription that helped to positively identify Smith.


       As with any exception to the Fourth Amendment's warrant requirement, the scope
of any search under the emergency-aid exception must be strictly circumscribed by a real
exigency justifying the warrantless intrusion. Here, Officer Brown's actions were
reasonably tailored to her attempts to aid emergency medical personnel in rendering
appropriate care and treatment to Smith. We conclude Officer Brown's search of Smith's
purse was justified by the emergency-aid exception to the warrant requirement. Thus, the
district court correctly denied Smith's motion to suppress.


       Affirmed.




                                             12